Citation Nr: 0723755	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  06-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left ear hearing loss.

3.  Entitlement to an increased evaluation for cystic acne, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and May 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

In a September 2005 rating decision, the RO denied the 
veteran's claim for an increased rating for cystic acne of 
the face and neck, rated at 10 percent effective October 1, 
1978.  

In a May 2006 rating decision, the RO granted the veteran's 
claim for service connection for hearing loss of the left ear 
at 0 percent disabling, effective October 13, 2005, but 
denied service connection for hearing loss of the right ear.  

In October 2006, the appellant testified at a hearing before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the hearing transcript is associated with 
the record.  


FINDINGS OF FACT

1.  There is no competent medical evidence that establishes a 
nexus between the veteran's right ear hearing loss and active 
service.

2.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level I in 
the right ear (non-service-connected) and Level I in the left 
ear.

3.  The veteran's cystic acne is manifested by severe cystic 
acne of the face, the neck, the upper chest, and the back 
extending around 30 percent of the surface body area with 
dimple scars of 0.1 to 0.2 centimeters in diameter.

4.  The veteran's cystic acne does not cover more than 40 
percent of the entire body or exposed areas and he did not 
receive any systematic therapy during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  Claimed right ear hearing loss was not incurred in or 
aggravated during active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

2.  The criteria for an initial compensable rating for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2006).

3.  The criteria for a 30 percent rating for cystic acne have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1- 4.14, 4.118, 
Diagnostic Code 7899-7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively July 
2005 and January 2006 VA notice and duty to assist letters 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as it informed the appellant of what 
evidence was needed to establish the veteran's service 
connection and increased rating claims, of what VA would do 
or had done, what evidence he should provide, informed the 
appellant that it was his responsibility to help VA obtain 
medical evidence or other non-government records necessary to 
support his claims, and asked him to provide any information 
in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran including VA medical treatment 
records.  Further, the veteran was examined in July 2005 for 
his skin condition and March 2006 for his hearing loss.  He 
also provided testimony at a hearing on appeal in October 
2006.  Thus, the Board considers the VA's duty to assist is 
satisfied.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In an October 
2006 letter, the appellant was provided with notice of the 
type of evidence necessary to establish an effective date and 
disability rating, if service connection or increased rating 
was granted on appeal.  When implementing the award for an 
increased rating for cystic acne, the RO will address any 
notice defect with respect to the effective date.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.  On the other hand, since 
the veteran's service connection claim for right ear hearing 
loss and initial ratings claim for left ear hearing loss is 
being denied and a disability rating and an effective date 
will not be assigned; there can be no possibility of any 
prejudice to the claimant under the holding in Dingess, 
supra.  Moreover, the appellant and his representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

Accordingly, the Board finds that the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims and no further assistance to 
the veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service Connection for Right Ear Hearing Loss

The veteran contends that he suffers from right ear hearing 
loss as a result of noise exposure while in service.  At the 
aforementioned hearing, the veteran testified that he was 
exposed to mortar explosions during training exercises in 
service.  Also, he stated that the hearing loss in his right 
ear appears to be worse than that in his left ear.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (2006).

Regarding the issue of hearing loss, applicable regulations 
provide that impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385 (2006).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

Service medical records show that the veteran was not 
diagnosed with bilateral hearing loss during service.  His 
enlistment and separation examinations show that he was 
clinically normal for his hearing.  Further, he had no 
complaints or treatment for acoustic trauma.

An October 2005 VA audiological examination report showed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
55
60
60
LEFT
35
45
40
50
55

The veteran's speech discrimination scores were 92 percent 
for the right ear and 96 percent for the left ear.  At the 
examination, the veteran reported occasional aural fullness 
in both ears and denied other otologic issues, including 
tinnitus.  The audiologist found that the veteran had 
moderately-severe mixed hearing loss of the right ear.

The veteran's most recent VA audiological examination report 
dated in March 2006 showed that puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
60
55
60
LEFT
25
40
40
45
50

The veteran's speech discrimination scores were 100 percent 
for the right ear and 98 percent for the left ear.  At the 
examination, the veteran reported some recreational exposure 
to motorcycle engines and denied any occupation noise 
exposure.  The VA examiner found that the veteran had 
moderate to moderately severe mixed hearing loss of the right 
ear.  Further, the examiner opined that without specific 
injury to the right ear from service, the mixed hearing loss 
cannot be contributed solely to noise exposure.  It was 
determined that the veteran's right ear middle ear pathology 
unrelated to service made significant contributions to 
hearing loss of the right ear.

After a full review of the record, the Board concludes that 
the medical evidence does not demonstrate a nexus linking the 
veteran's right ear hearing loss to his service.  Service 
medial records do not show any injuries to the right ear as 
required with the veteran's middle ear pathology.  Further, 
there are no medical records, service or post-service, 
showing right ear hearing loss to a degree of 10 percent or 
more within one year from separation from service.  Thus, the 
veteran's claimed right ear hearing loss is not presumed to 
have been incurred in service under the provisions of 38 
C.F.R. §§ 3.307, 3.309.

Finally, the appellant and his representative may believe 
that there is a causal relationship between the veteran's 
service and his hearing loss of the right ear.  However, the 
Board notes that there is no indication that they possess the 
requisite knowledge, skill, experience, training, or 
education to qualify as medical experts for their statements 
to be considered competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay persons are not considered 
competent to offer medical opinions regarding causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for right ear hearing loss and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




Increased Ratings Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. §  4.1.  

Initial Rating Claim for Left Ear Hearing Loss

The veteran contends that his left ear hearing loss warrants 
an initial compensable disability rating.  

The present appeal arises from an initial rating decision, 
which established service connection and assigned an initial 
0 percent (noncompensable) disability rating; it follows that 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In a May 2006 rating decision, the RO granted service 
connection for the veteran's left ear hearing loss at 0 
percent disabling, under 38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100 (2006).  A rating for hearing loss is 
determined by a mechanical application of the Rating Schedule 
to the numeric designations assigned based on audiometric 
test results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  To evaluate the degree of disability from defective 
hearing, the Rating Schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on 
a combination of the percent of speech discrimination 
(Maryland CNC) and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85.  

These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  38 C.F.R. § 4.85(e).  If impaired hearing 
is service-connected in only one ear, the non-service-
connected ear will be assigned a Roman numeral designation of 
I.  38 C.F.R. § 4.85 (f).

As noted above, the veteran underwent an audiological 
examination in October 2005.  The examination report shows 
that the veteran's speech discrimination scores were 96 
percent for the left ear and 92 percent for the right ear.  
The puretone average was 48 for the left ear.  The veteran 
was diagnosed with mild to moderate sensorineural hearing 
loss for the left ear.  Under Table VI, these results warrant 
findings of hearing acuity of Level I in the left ear.  Level 
I is assigned for the right ear as a non-service-connected 
ear.  See 38 C.F.R. § 4.85 (f).  These results reveal a 0 
percent disability rating.  No exceptional patterns of 
hearing impairment was found under 38 C.F.R. § 4.86 (2006).  

The veteran's most recent VA audiological examination report 
dated in March 2006 showed that the veteran's speech 
discrimination scores were 98 percent for the left ear and 
100 percent for the right ear.  The average was 44 in the 
left ear.  The veteran was diagnosed with normal to moderate 
sensorineural hearing loss.  Under Table VI, these results 
warrant findings of hearing acuity of Level I in the left 
ear.  Level I is assigned for the right ear as a non-service-
connected ear.  See 38 C.F.R. § 4.85 (f).  These results 
reveal a 0 percent disability rating.  No exceptional 
patterns of hearing impairment was found under 38 C.F.R. 
§ 4.86 (2006).  

After reviewing the record and the results of the veteran's 
hearing tests, the Board finds that the veteran's left ear 
hearing impairment does not meet the criteria for a 
compensable disability rating.  Additionally, the Board has 
considered the application of 38 C.F.R. § 4.86(b) 
[exceptional patterns of hearing impairment]. However, the 
veteran's left ear hearing loss does not meet the criteria 
under that section.  Hence, as the competent medical evidence 
supports the assignment of a noncompensable rating for left 
ear hearing loss, the veteran's claim is denied.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for left ear 
hearing loss might be warranted for any period of time during 
the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  
But there is no evidence that the veteran's left ear hearing 
loss has been persistently more severe than the extent of 
disability contemplated at any time during the period of this 
initial evaluation.

As the preponderance of the evidence is against the veteran's 
claim, the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b).

Increased Rating Claim for Cystic Acne

In July 1976, the RO granted service connection for cystic 
acne and assigned a 30 percent rating, under Diagnostic Code 
7899-7806, effective October 3, 1975.  Subsequently, in July 
1978, the RO reduced the veteran's service-connected cystic 
acne to 10 percent effective October 1, 1978.  Notice was 
given to the veteran and he did not disagree with the 
reduction.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Currently, the veteran's service-connected cystic acne is 
rated as 10 percent disabling under Diagnostic Code 7899-
7806.  38 C.F.R. § 4.118 (2006).  Where the particular 
disability for which the veteran has been service-connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27 (2006); See also 
Lendenmann v. Principi, 3 Vet. App. 345, 349- 350 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the veteran's service-connected cystic acne is rated by 
analogy under Diagnostic Code 7899-7806.

The Board notes that effective August 30, 2002, the rating 
criteria for skin disorders were revised.  See 67 Fed. Reg. 
49,590-99 (July 31, 2002); see also corrections at 67 Fed. 
Reg. 58,448 (Sept. 16, 2002) and 67 Fed. Reg. 62,889 (Oct. 9, 
2002).  Since the veteran filed his increased rating claim in 
April 2005, after the revision of the rating criteria, only 
the current version will apply.

Under Diagnostic Code 7800, a 10 percent rating is warranted 
if there is one characteristic of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2006).  According to Note (1), 
the eight characteristics of disfigurement, for the purposes 
of evaluation under 38 C.F.R. § 4.118 are: (1) scar 5 or more 
inches (13 or more cm.) in length; (2) scar at least one-
quarter inch (0.6 cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed on palpation; (4) scar 
adherent to underlying tissue; (5) skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

Turning to ratings for dermatitis or eczema, under Diagnostic 
Code 7806, a 10 percent rating is warranted if the dermatitis 
or eczema covers an area of at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period.  

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

A 60 percent rating is warranted for more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Codes 7899-7806 (2006).

In support of his claim, the veteran testified at the October 
2006 hearing that he continued to have flare-ups with his 
skin condition.  Also, there was scarring as a result of his 
cystic acne.  He did not use any type of medication for his 
skin.  The claims file contains VA outpatient treatment 
records and examination.

The veteran underwent a VA skin examination in July 2005 for 
his increased rating claim.  At the examination, the veteran 
reported cysts on the neck and back and denied any skin 
cancers or rashes.  Physical examination revealed multiple 
dimpled scars on the face, which were less than 0.1 x 0.1 
centimeters consistent with acneform dimples and acne 
incision cysts.  There was a fine scar on the neck extending 
about 1 centimeter long and a two to three fine scars on the 
cheeks.  Similar scars were found on his chest and back.  
After examination, the VA examiner assessed that the veteran 
suffered from severe cystic acne of the face, the neck, the 
upper chest, and the back extending around 30 percent of the 
surface body area with dimple scars of 0.1 to 0.2 centimeters 
in diameter.  

VA outpatient treatment records in December 2005 show that 
the veteran had several acneiform lesions on his upper back 
with minimal erythema, no edema or tenderness.  His face 
showed scarring with uninflammed chronic acneiform lesions.  
The VA physician prescribed solutions and shampoos for his 
back.



Given the above evidence, the Board finds that the veteran's 
symptomatology including cystic acne to be at least 30 
percent of his body's surface area and; thus, more closely 
approximates a 30 percent disability rating.

A higher rating is not available since the veteran's cystic 
acne does not cover more than 40 percent of the entire body 
or exposed areas and he did not receive any systematic 
therapy during the past 12-month period.  Moreover, a higher 
rating is not available under other schedule of ratings for 
the skin as the veteran's fine scars do not meet any 
characteristics of disfigurement under Diagnostic Code 7800.  
Thus, the Board concludes that the veteran's service-
connected cystic acne does not warrant a disability in excess 
of 30 percent.

Revolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's service-connected cystic acne 
warrants a 30 percent disability rating, and no more.  
38 C.F.R. § 4.118, Diagnostic Codes 7899-7806 (2006).

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's left ear hearing loss and cystic 
acne have resulted in frequent hospitalizations or caused 
marked interference in his employment.  In fact the veteran's 
speech recognition score for the left ear is at 98 percent.  
The Board is therefore not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2006).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Service connection for right ear hearing loss is denied.

A compensable disability rating for service-connected left 
ear hearing loss is denied.

A 30 percent disability rating for cystic acne, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


